EXHIBIT 99.1 Immediate Release David Raisbeck Steps Down From CP’s Board of Directors Calgary, AB, June 11 2012 - Canadian Pacific Railway (TSX: CP) (NYSE: CP) today advised that, for personal reasons, David Raisbeck has decided to resign from the CP Board of Directors, a position he has held since October 2009. During his tenure, Mr. Raisbeck served on various Board committees, including the Audit, Finance and Risk Committee, the Management Resources and Compensation Committee and the Pension Committee. “David has served this Company well, investing his valuable time, talent and wisdom.The Board wishes to thank him for his many contributions to the Company and wishes him well in his future endeavours,” said Paul Haggis, Chairman of the Board. At this time the Board does not intend to fill the vacancy created by Mr. Raisbeck’s departure. -30- About Canadian Pacific Canadian Pacific (TSX:CP)(NYSE:CP) operates a North American transcontinental railway providing freight transportation services, logistics solutions and supply chain expertise. Incorporating best-in-class technology and environmental practices, CP is re-defining itself as a modern 21st century transportation company built on safety, service reliability and operational efficiency. Visit cpr.ca and see how Canadian Pacific is Driving the Digital Railway. Contacts: Media Mark Seland Tel.:403-540-7178 24/7 Media Pager: 855-242-3674 email: Mark_Seland@cpr.ca Investment Community Janet Weiss Tel.: 403-319-6170 email: investor@cpr.ca
